Citation Nr: 0816986	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-43 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for vision problems, to 
include as secondary to fatigue or headaches.

5.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected 
right knee disability.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, 
dizziness, fatigue, depression, joint pain, muscle twitches, 
numbness of the arms, legs, feet and hands, and decreased 
sensation on parts of skin, claimed as residuals of 
vaccinations or due to undiagnosed illness or Gulf War 
Syndrome, and, if so, whether service connection is 
warranted.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disorder.  

9.  Entitlement to an increased rating for service-connected 
right knee anterior cruciate ligament deficiency, currently 
evaluated as 20 percent disabling.  

10.  Entitlement to an effective date earlier than December 
18, 2002 for the award of a 20 percent disability rating for 
right knee anterior cruciate ligament deficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1990 to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in September 2003 and April 2007.  

In the September 2003 rating decision, the RO denied the 
veteran's claims for service connection for anxiety, 
sinusitis, left knee pain, and vision problems; declined to 
reopen a claim for service connection for headaches, 
dizziness, fatigue, depression, joint pain, low back pain, 
hip pain, muscle twitches, numbness of the arms, legs, feet 
and hands, and decreased sensation on parts of skin, claimed 
as residuals of vaccinations or due to undiagnosed illness or 
Gulf War Syndrome; and denied the claim for an increased 
rating for right knee anterior cruciate ligament deficiency.  

While the RO declined to reopen a claim for service 
connection for hip pain, the Board points out that service 
connection for a left hip disorder had not been previously 
denied.  Accordingly, the issue has been recharacterized on 
appeal.  There is no prejudice to the veteran in deciding the 
claim for service connection for a left hip disorder on the 
merits, as the RO denied the claim on the merits in an April 
2007 supplemental statement of the case.

In the April 2007 rating decision, the RO increased the 
rating assigned for right knee anterior cruciate ligament 
deficiency from 10 percent to 20 percent, effective December 
18, 2002.  Despite the increased rating granted by the RO, 
the veteran's appeal concerning this disability remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement (NOD) as 
to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  The veteran filed a NOD concerning the effective 
date assigned for the 20 percent evaluation.  See June 2007 
statement in support of claim.  

In March 2007, the veteran presented testimony before a 
Decision Review Officer (DRO) via telephone conference (due 
to his incarceration).  A transcript of the hearing is of 
record.  

In statements submitted in support of his claims dated June 
2003 and September 2003, the veteran reports suffering from 
heartburn, hearing loss, and fibromyalgia.  It is unclear, 
however, whether he intended to file claims for entitlement 
to service connection for these problems.  As review of the 
claims folder does not reveal that the RO has addressed these 
issues, they are REFERRED for appropriate action.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disorder and a right hip disorder, entitlement to an 
increased rating for service-connected right knee anterior 
cruciate ligament deficiency, and entitlement to an effective 
date earlier than December 18, 2002 for the award of a 20 
percent disability rating for right knee anterior cruciate 
ligament deficiency, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran's diagnosed anxiety is related to active service.  

2.  There is no medical evidence of record showing that the 
veteran's diagnosed sinus problems are related to active 
service.  

3.  There is no medical evidence of record showing that the 
veteran's diagnosed left knee strain is related to active 
service.

4.  There is no medical evidence of record showing that the 
veteran has been diagnosed with vision problems.

5.  There is no medical evidence of record showing that the 
veteran has been diagnosed with a left hip disorder.  

6.  An unappealed September 2002 rating decision denied the 
claim for service connection for headaches, dizziness, 
fatigue, depression, joint pain, muscle twitches, numbness of 
the arms, legs, feet and hands, and decreased sensation on 
parts of skin, on the basis that there was no medical 
evidence of record showing that the veteran had any of the 
claimed conditions or that they were related to vaccinations 
received during service.  

7.  Additional evidence received since September 2002 on the 
issue of service connection for headaches, dizziness, 
fatigue, depression, joint pain, muscle twitches, numbness of 
the arms, legs, feet and hands, and decreased sensation on 
parts of skin is new and material, as it includes evidence 
related to an unestablished fact necessary to substantiate 
the claim.  

8.  There is no medical evidence of record showing that the 
veteran's headaches, dizziness, fatigue, depression, joint 
pain, muscle twitches, numbness of the arms, legs, feet and 
hands, and decreased sensation on parts of skin are related 
to active service, to include vaccinations administered 
during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for service connection for sinusitis have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  The criteria for service connection for vision problems 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

5.  The criteria for service connection for a left hip 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303. 3.310 (2007).

6.  The September 2002 rating decision that denied 
entitlement to service connection for headaches, dizziness, 
fatigue, depression, joint pain, muscle twitches, numbness of 
the arms, legs, feet and hands, and decreased sensation on 
parts of skin is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2001).

7.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for 
headaches, dizziness, fatigue, depression, joint pain, muscle 
twitches, numbness of the arms, legs, feet and hands, and 
decreased sensation on parts of skin.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

8.  The criteria for service connection for headaches, 
dizziness, fatigue, depression, joint pain, muscle twitches, 
numbness of the arms, legs, feet and hands, and decreased 
sensation on parts of skin have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claims

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Service connection on 
a secondary basis may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310 (2007).

The veteran contends that he has anxiety, sinusitis, a left 
knee disorder, vision problems and a left hip disorder as a 
result of active service.  He has submitted multiple 
statements in support of his claims and, as noted above, 
presented testimony before a DRO in March 2007.  

In pertinent part, the veteran asserts that he is entitled to 
service connection for anxiety because he never had problems 
with anxiety prior to service, though he acknowledges that he 
did not suffer his first severe attack until approximately 
three years after his discharge.  He reports that he has 
fallen on several occasions due to his service-connected 
right knee disability, which has caused problems with his 
hips. The veteran also reports that he experienced hip pain 
in March 1997 and unexplained left knee pain in September 
1998.  He denied having any left knee problems during service 
and reported that his left leg gave out in July 2004, after 
which he was told that he had partially torn the anterior 
cruciate ligament (ACL).  The veteran also reports blurred 
vision secondary to either fatigue or headaches.  See e.g. 
statement in support of claim dated December 2002; September 
2003 VA Form 21-4138; March 2007 hearing transcript.  He 
testified that he could not recall when he started having 
problems with his vision.  The veteran also testified that he 
did not have problems with his sinuses while he was on active 
duty.

The veteran's wife, who met him in 1998, submitted a 
statement in support of his claim in which she reports that 
the veteran's legs became weak, causing him to fall down the 
stairs of their apartment, injuring his knee.  She also 
indicated that he would occasionally have anxiety attacks and 
had headaches, felt tired, and had joint pain.  See statement 
received July 2003.  

The veteran's step-daughter, who also met him in 1998, 
submitted a statement in support of his claim in which she 
reports that the veteran suffered from constant fatigue and 
headaches, and that he always complained of joint pain and 
muscle aches.  See statement received July 2003.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, anxiety, sinusitis, a left 
knee disorder, vision problems, or a left hip disorder.  The 
Board acknowledges a letter from Dr. J.M. Gustin dated July 
1990, prior to the veteran's enlistment, which was included 
in the veteran's service medical records.  The letter 
indicates that the veteran had been a patient since January 
1986 and had been treated for acute bronchitis, which 
resolved with no sequela.  In August 1991, the veteran opted 
against undergoing a separation medical examination.  See 
Memorandum for Chief, Troop Medical Clinic, Moncrief Army 
Community Hospital, Fort Jackson, SC.  

The post-service medical evidence of record includes an 
October 1991 VA compensation and pension (C&P) examination 
report conducted in conjunction with the veteran's initial 
claim for service connection filed in September 1991, the 
month following his discharge from service.  At that time, 
the veteran only complained of problems with his right knee, 
left and right ankles, right hip and lower back - there was 
no complaint involving anxiety, sinusitis, his left knee, 
vision or his left hip.  His left knee and left hip were not 
examined.  

Records from Doctors Memorial Hospital contain a November 
1995 diagnosis of acute anxiety and a September 1998 
complaint of blurred vision (accompanied by dizziness and 
headache).  No diagnosis related to the veteran's vision was 
made.  
A July 1999 VA treatment record documents abnormal gait 
resulting in, in pertinent part, hip pain.  The veteran was 
assessed with hip pain secondary to old internal right knee 
derangement.  

Records from Orthopedic Rehab Specialty Clinics reveal 
problems with gait disturbance secondary to right ankle pain 
and right knee ligamentous injury.  See January 2000 initial 
examination report.  

Records associated with the claims folder from the State of 
Florida Department of Corrections reveal that the veteran has 
had problems with his vision (wears glasses), anxiety, 
depression/excessive worry, nervous trouble, left knee and 
sinus problems.  In October 2001, an initial service planning 
interview was conducted in conjunction with a sex offender 
screening.  The veteran reported a recent history of anxiety 
characterized by worry, fearfulness and depressed mood 
characterized by occasional feelings of hopelessness and 
crying spells.  Symptom onset appeared to coincide with the 
time of his arrest.  A December 2001 emergency room record 
contains a diagnosis of mild anxiety attack.  In February 
2002, an Axis I diagnosis of adjustment disorder, not 
otherwise specified (NOS), in remission, was made.  

In other records from the State of Florida Department of 
Corrections, the veteran was assessed with sinus problems in 
August 2003.  See generic nursing assessment.  He twisted his 
left knee in July 2004, after which he was assessed with left 
knee strain, rule out ACL tear, and given a pass for 
crutches.  See chronological record of health care.  The 
veteran was later assessed with left knee strain and allergic 
rhinitis in November 2004.  See chronological record of 
health care.  

The evidence of record does not support the veteran's claims 
for entitlement to service connection for anxiety, sinusitis, 
a left knee disorder, vision problems, and a left hip 
disorder.  As an initial matter, his service medical records 
contain no reference to problems associated with anxiety or 
his sinuses, left knee, vision or left hip so as to find that 
the veteran had any chronic condition during service.  

In addition, there is no evidence to support a finding that 
the veteran has had continuity of symptomatology involving 
anxiety, sinusitis, and problems with his left knee, vision, 
and/or left hip since service.  This is so because the 
veteran has denied suffering from any such problems during 
service (see testimony presented in March 2007), and the 
earliest post-service medical evidence of record related to 
the veteran's problems is dated, at a minimum, more than four 
years after his separation from service.  See November 1995 
(diagnosis of acute anxiety) and September 1998 records from 
Doctors Memorial Hospital (complaint of blurred vision); July 
1999 VA treatment record (hip pain secondary to old internal 
right knee derangement); August 2003 generic nursing 
assessment (assessment of sinus problems); July 2004 
chronological record of health care (left knee strain, rule 
out ACL tear).  Furthermore, there is no competent medical 
evidence of record showing that the veteran's diagnosed acute 
anxiety, sinus problems, and left knee strain are related to 
service.  In the absence of such evidence, service connection 
for anxiety, sinusitis, and a left knee disorder is not 
warranted and the claims must be denied.  See 38 C.F.R. 
§ 3.303 (2007).  

The Board notes that the application of 38 C.F.R. § 3.303 has 
an explicit condition that the veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  Although 
there is post-service evidence that the veteran has had 
problems with his vision and the Board acknowledges the 
veteran's complaint of blurred vision, there is no evidence 
showing that a diagnosis related to the veteran's vision has 
been made, to include any indication that a vision problem is 
related to fatigue or headaches (nor is the veteran service 
connected for fatigue or headaches).  In the absence of such 
evidence, service connection for vision problems is not 
warranted and the claim must be denied.  See id.; 38 C.F.R. 
§§ 3.303, 3.310 (2007).  Further, the Board points out that 
refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation for disability 
compensation.  38 C.F.R. §§ 3.303(c), 4.9.

Lastly, the Board acknowledges that the veteran has been 
found to have hip pain secondary to old internal right knee 
derangement, and gait disturbance secondary to right ankle 
pain and right knee ligamentous injury.  See July 1999 VA 
treatment record; January 2000 initial examination report 
from Orthopedic Rehab Specialty Clinics.  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
evidence that the veteran has a disability involving his left 
hip, service connection is not warranted and the claim must 
be denied.  See Rabideau, 2 Vet. App. at 143 (1992).  

And even if the veteran was shown to suffer from a vision or 
left hip disorder, there is no competent medical evidence of 
record relating any such disorder to the veteran's active 
service.  Nor is there any competent medical evidence of 
record relating a current left knee or left hip disorder to 
the veteran's service-connected right knee disorder.  See 
38 C.F.R. § 3.310.  The veteran's own statements attempting 
to relate a current disability to active service or to his 
service-connected right knee disorder are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

II.	New and material evidence claim

The veteran seeks to establish service connection for 
headaches, dizziness, fatigue, depression, joint pain, muscle 
twitches, numbness of the arms, legs, feet and hands, and 
decreased sensation on parts of skin.  See e.g. December 2002 
statement in support of claim.  

The veteran initially filed his claim for entitlement to 
service connection in June 2001.  See statement in support of 
claim.  The RO denied the claim on the basis that there was 
no medical evidence of record showing that the veteran had 
any of the claimed conditions or that they were related to 
vaccinations received during service, as the veteran had 
asserted.  The RO also noted that there was no evidence of 
record showing that the veteran had served in the Persian 
Gulf War Theater of Operations.  See February 2002 rating 
decision.  The veteran was informed of this decision by 
letter dated February 25, 2002.  

At this juncture the Board must note that it appears the 
February 25, 2002 letter notifying the veteran of the 
February 2002 rating decision was returned to the RO and that 
the RO re-sent the letter and the rating decision to the 
veteran in August 2003.  Regardless, in a statement received 
in September 2002, the veteran acknowledged that his claim 
had been denied, so he had actual knowledge of the denial 
prior to the RO's remailing of the notice letter in August 
2003.  The veteran did not appeal the February 2002 decision.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2001) (a claimant must file a NOD with a determination by 
the agency of original jurisdiction (AOJ) within one year 
from the date that that agency mails notice of the 
determination).  As such, this decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2007).

The veteran filed a claim to reopen in December 2002, and 
this appeal ensues from the September 2003 rating decision 
that declined to reopen the claim and continued the denial of 
service connection for headaches, dizziness, fatigue, 
depression, joint pain, muscle twitches, numbness of the 
arms, legs, feet and hands, and decreased sensation on parts 
of skin.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  
If the claimant can thereafter present new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In addition to establishing entitlement to service connection 
on a direct basis, under legislation specific to Persian Gulf 
War veterans, service connection may be established for a 
qualifying chronic disability resulting from an undiagnosed 
illness that became manifest during active service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more during a specific 
presumption period.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1)(i) (2007).  

There is no evidence to suggest that the veteran served in 
the Southwest Asia Theater of Operations.  Rather, he clearly 
states that he did not serve in this area.  See June 2003 
statement in support of claim.  As such, the veteran does not 
qualify for consideration for presumptive service connection 
for disabilities resulting from undiagnosed illness or 
unexplained chronic multi-symptom illness.  As such, the 
provisions related to this presumptive period are not 
applicable to the instant case.  

Evidence before the RO in February 2002 consisted of the 
veteran's service medical records, which are devoid of 
reference to complaint of, or treatment for, headaches, 
dizziness, fatigue, depression, joint pain, muscle twitches, 
numbness of the arms, legs, feet and hands, and decreased 
sensation on parts of skin.  An immunization record reveals 
that the veteran received several immunizations (tetanus-
diphtheria toxoids, and typhoid, oral poliovirus, and 
influenza vaccines) and a sensitivity test in July and 
November 1990.  The evidence also included the October 1991 
VA C&P examination report, which was devoid of reference to 
problems with headaches, dizziness, fatigue, depression, 
joint pain, muscle twitches, numbness of the arms, legs, feet 
and hands, and decreased sensation on parts of skin.  

Evidence added to the record since the RO's 2002 decision 
includes both VA and private treatment records, which 
document complaints of joint pain, musculoskeletal 
discomfort, headaches, depression, dizziness, tingling in the 
veteran's arms, and leg weakness.  See records from Doctors 
Memorial Hospital and State of Florida Department of 
Corrections.  These records are new, as they were not of 
record when the RO issued its February 2002 rating decision.  
They are also material, as they raise a reasonable 
possibility of substantiating the claim.  Having found that 
new and material evidence has been presented, the claim for 
entitlement to service connection for headaches, dizziness, 
fatigue, depression, joint pain, muscle twitches, numbness of 
the arms, legs, feet and hands, and decreased sensation on 
parts of his skin, is reopened for review on the merits.  The 
RO denied the claim on the merits in the April 2007 
supplemental statement of the case, so there is no prejudice 
to the veteran.  

The veteran contends that he has headaches, dizziness, 
fatigue, depression, joint pain, muscle twitches, numbness of 
the arms, legs, feet and hands, and decreased sensation on 
parts of his skin as a result of vaccines that were 
administered during active service, or as a result of 
exposure to the equipment used by the Air Defense Artillery 
Unit upon its return from the Persian Gulf Theater of 
Operations.  See March 2007 hearing transcript.  

The veteran was seen with complaint of left arm tingling 
accompanied by chest pain in November 1995.  He also 
complained or right arm pain status post fall that morning.  
See record from Doctors Memorial Hospital.  The veteran was 
subsequently seen at the same facility with complaint of 
dizziness and headache, at which time he was diagnosed with 
dizziness and acute cephalalgia.  See September 1998 record 
from Doctors Memorial Hospital.  In July 1999, the veteran 
was found to have, in pertinent part, ankle and hip pain as a 
result of abnormal gait.  See VA treatment record.  

The medical evidence of record establishes that the veteran 
was involved in an automobile accident on January 22, 2000.  
He did not receive emergency care at the scene but drove 
himself to Baptist Medical Center.  The veteran was not 
admitted, but he was examined by an emergency room doctor, 
who informed him he had a muscle strain.  The veteran 
reported that two days after the accident, he felt numbness 
of both hands, depression, insomnia, weakness and weight 
loss.  He presented himself for consultation to Orthopedic 
Rehab Specialty Clinics on January 31, 2000 due to persisting 
complaints.  His chief complaints at that time were 
headaches, neck pain radiating into the right shoulder and 
arm, upper back pain, low back pain radiating into the right 
hip, right knee pain, and right ankle pain.  The veteran's 
past medical history included, in pertinent part, two slip 
and fall incidents (May and December 1996) while on the job 
and a September 1997 motor vehicle accident.  See initial 
examination report.  

The veteran was followed for complaints of headaches, joint 
pain, musculoskeletal discomfort, dizziness and depression 
during his incarceration.  See records from State of Florida 
Department of Corrections.  In October 2001, he reported 
frequent headaches after motor vehicle accidents in 1997, 
1998 and 2000.  See chronological record of health care.  
That same month, he was assessed with depression.  The 
examiner indicated that symptoms onset appeared to coincide 
with the time of his arrest.  See chronological record of 
outpatient mental health care.  In February 2003, an examiner 
noted the veteran's claim of Gulf War Syndrome and indicated 
that although he presented with some of the symptoms, he had 
a history of "I slipped and fell at work," such that a 
question arose as to the truthfulness of his claims.  

The Board finds that service connection for headaches, 
dizziness, fatigue, depression, joint pain, muscle twitches, 
numbness of the arms, legs, feet and hands, and decreased 
sensation on parts of skin is not warranted.  As an initial 
matter, the veteran's service medical records are devoid of 
reference to complaint of, or treatment for, any of the above 
symptomatology.  

In addition, although the Board acknowledges that medical 
evidence exists showing that the veteran has exhibited these 
symptoms after his discharge from service, the evidence does 
not support a finding that he has had continuity of 
symptomatology since service.  At his hearing in March 2007, 
the veteran did not have a clear recollection of when his 
symptoms began, and did not indicate that any of these 
symptoms began during service.  

Moreover, despite the veteran's contentions, there is no 
medical evidence to support a finding that these symptoms are 
related to any vaccinations he received in service, or to the 
alleged exposure to equipment used by a unit other than his 
own upon its return from the Persian Gulf Theater of 
Operations.  While the veteran has received treatment for 
these problems, no opinion as to their etiology has been 
provided by an examining physician or medical provider.  In 
addition, the Board finds that the evidence contemporaneous 
to these complaints suggests other causes for the veteran's 
problems.  For example, the veteran reported frequent 
headaches after several car accidents, symptoms of depression 
were noted to coincide with his arrest, and his multiple 
complaints of joint pain appear linked to the above-mentioned 
car accidents and accidents at work.  The Board also notes 
that the veteran's truthfulness was questioned by a jail 
examiner in February 2003.  

In light of the foregoing, in particular the absence of 
competent medical evidence establishing a link between these 
symptoms and service, service connection is not warranted and 
the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for headaches, dizziness, 
fatigue, depression, joint pain, muscle twitches, numbness of 
the arms, legs, feet and hands, and decreased sensation on 
parts of skin, claimed as residuals of vaccinations or due to 
undiagnosed illness or Gulf War Syndrome, has been reopened, 
any defect in the notice as required by Kent would be 
harmless.  

Prior to the issuance of the September 2003 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See August 2003 letter.  Although the veteran may 
not have been specifically informed of the need to provide 
any evidence in his possession that pertains to the claim, 
the August 2003 letter did identify a variety of types of 
evidence he could submit, which would include evidence in his 
possession.  Additional notice was provided in December 2006, 
and the claim was thereafter readjudicated in an April 2007 
supplemental statement of the case.  Accordingly, the duty to 
notify has been fulfilled concerning these claims.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, VA, and private 
treatment records have been associated with the claims 
folder.  The Board finds that remand for appropriate medical 
examinations is not warranted in this case, because the 
service medical records are negative for any complaints or 
findings of anxiety, sinusitis, a left knee disorder, vision 
problems, a left hip disorder, headaches, dizziness, fatigue, 
depression, joint pain, muscle twitches, numbness of the 
arms, legs, feet and hands, or decreased sensation on parts 
of skin; and, as discussed above, there is no evidence 
suggesting a nexus to service.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  
While the veteran stated that he was treated for sinusitis at 
the Gainesville VA treatment facility in 1992 and 1994, 
remand to obtain any such records is not warranted, because 
the veteran has denied having any problems with his sinuses 
during service.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for anxiety is denied.  

Service connection for sinusitis is denied.  

Service connection for a left knee disorder is denied.  

Service connection for vision problems is denied.  

Service connection for a left hip disorder is denied.  

The reopened claim for service connection for headaches, 
dizziness, fatigue, depression, joint pain, muscle twitches, 
numbness of the arms, legs, feet and hands, and decreased 
sensation on parts of skin, claimed as residuals of 
vaccinations or due to undiagnosed illness or Gulf War 
Syndrome, is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

Review of the veteran's claim for entitlement to an effective 
date earlier than December 18, 2002 for the award of a 20 
percent disability rating for right knee anterior cruciate 
ligament deficiency at this time would be premature.  On his 
August 2007 VA Form 9, the veteran indicated that he wanted a 
Board hearing.  On the attached Optional Appeal Hearings 
form, he requested a conference hearing before the Board via 
telephone and crossed out the option for a hearing via video.  
Although the veteran had been allowed a telephonic hearing 
with a DRO in March 2007 in reference to the other claims on 
appeal, hearings are not conducted by the Board via 
telephone.  The veteran was informed of this by letter dated 
March 2008 and was asked to clarify whether he would like to 
instead set up a videoconference hearing, if available, 
through his place of incarceration.  The veteran subsequently 
indicated that he did not want a hearing before the Board, 
but that he did want a DRO hearing on this issue so that he 
could attend by telephone.  See April 2008 letter.  In light 
of the foregoing, the veteran's claim for entitlement to an 
effective date earlier than December 18, 2002 for the award 
of a 20 percent disability rating for right knee anterior 
cruciate ligament deficiency must be remanded in order to 
afford the veteran a hearing before the DRO.  

As noted above, the Court issued a decision during the 
pendency of the veteran's appeal regarding the notice 
requirements associated with claims to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran's claims for 
service connection for a low back disorder and a right hip 
disorder was previously denied by the RO in a November 1991 
rating decision.  The veteran filed a claim to reopen in 
December 2002, but the notice sent by the RO in conjunction 
with this claim did not meet the requirements as stipulated 
in Kent.  See August 2003 letter.  On remand, the RO/AMC must 
provide notice to the veteran as required in Kent.  

The Court also recently held that the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.   Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  In light of this, the Board finds 
that the claim for entitlement to an increased rating for 
service-connected right knee anterior cruciate ligament 
deficiency, currently evaluated as 20 percent disabling, is 
inextricably intertwined with the claim for entitlement to an 
effective date earlier than December 18, 2002 for the award 
of the 20 percent disability rating for this disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all are adjudicated).  Accordingly, the claim for 
entitlement to an increased rating for service-connected 
right knee anterior cruciate ligament deficiency is deferred 
pending the above development.  

As the case must be remanded for the foregoing reason, any 
recent treatment records related to the veteran's right knee 
should be obtained and additional efforts should be 
undertaken to schedule him for a VA examination.  See Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before a DRO, in accordance with 
applicable law, regarding his claim for 
entitlement to an effective date earlier 
than December 18, 2002 for the award of a 
20 percent disability rating for right 
knee anterior cruciate ligament 
deficiency.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

2.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claims for 
service connection for a low back 
disorder and a right hip disorder, as 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran must be 
informed of the basis of the November 
1991 denial of these claims, and of what 
the evidence must show in order to reopen 
these particular claims.  

3.  Ask the veteran to identify all 
medical care providers that have treated 
him for his right knee since December 
2006, and make arrangements to obtain any 
records that he adequately identifies. 

4.  Thereafter, make arrangements to 
afford the veteran a VA examination of 
his right knee.  The Court of Appeals for 
Veterans Claims has held that VA must 
tailor its assistance to the peculiar 
circumstances of obtaining examination of 
an incarcerated claimant.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).  The Court 
indicated that alternative means to 
obtain examination of an incarcerated 
claimant include: (1) attempting to 
arrange transportation of the claimant to 
a VA facility for examination; (2) 
contacting the correctional facility and 
having their personnel conduct an 
examination according to VA examination 
worksheets; or (3) sending a VA examiner 
to the correctional facility to conduct 
the examination.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right knee anterior 
cruciate ligament deficiency.

The examiner should report the range of 
motion measurements for the right knee, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of the right knee, 
and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
are not granted, issue an updated SSOC 
and give the veteran and his 
representative an appropriate amount of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


